LOGO [g33905img1.jpg]

Exhibit 10.ii.ee

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (MONOCAL)

THAILAND

 

DATE:    MAY 16, 2006 SELLER:    MOSAIC FERTILIZER LLC, d.b.a.    MOSAIC FEED
INGREDIENTS    8813 HWY 41 SOUTH    RIVERVIEW, FL 33569 BUYER:    CARGILL SIAM
LTD.    18TH FLOOR SINDHORN TOWER III    BANGKOK 10330 THAILAND PRODUCT:   
MONOCALCIUM PHOSPHATE (MONOCAL) SPECIFICATIONS:    TYPICAL MOSAIC SPECIFICATIONS
MARKET:    THAILAND PERIOD:    JUNE 2006 THROUGH MAY 2007 PRICING:    TO BE
NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED AT TIME OF PURCHASE
DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:    30 DAYS TERMS:   
MOSAIC TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL SIAM LTD.      MOSAIC FERTILIZER, LLC By:   

 

     By:  

 

Name:   

 

     Name:  

 

Its:   

 

     Its:  

 